UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 30)* Under the Securities Exchange Act of 1934 NIKE, Inc. (Name of Issuer) Class B Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) oRule 13d-1(c) þRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Name of Reporting Person Philip H. Knight 2. N/A 3. SEC Use Only 4. Citizenship or Place of Organization U.S. Citizen 5. Sole Voting Power 6. Shared Voting Power -0- 7. Sole Dispositive Power 8. Shared Dispositive Power -0- 9. Aggregate Amount Beneficially Owned by Reporting Person 67,097,005 shares of Class A Common Stock convertible at any time on request of the shareholder on a share for share basis to Class B Common Stock and 7,740 shares of Class B Common Stock. 10. The Aggregate Amount in Row 9 excludes: 130,448 shares of Class B Common Stock held by a corporation owned by Mr. Knight's wife; 1,294,403 shares of Class B Common Stock held by Oak Hill Strategic Partners, L.P., a limited partnership in which a company owned by Mr. Knight is a limited partner; 1,243,804 shares of Class B Common Stock held by Cardinal Investment Sub I L.P., a limited partnership in which Mr. Knight is a limited partner; and 841,145 shares of Class B Common Stock held by the Knight Foundation, a charitable foundation in which Mr. Knight and his wife are directors. 11. Percent of Class Represented by Amount in Row 9 is 15.41% of Class B Common Stock (assumes a conversion of 67,097,005 shares of Class A Common Stock into equal number of shares of Class B Common Stock). 12. Type of Reporting Person
